Per Curiam.
Ordinarily a guest in .an .automobile is justified in .assuming that the .driver will maintain a proper lookout for approaching traffic and i's required to warn .him of danger only if a reasonably prudent person would, under .the same circumstances, realize the danger .and give warning of it. Watters v. Parrish, 252 N.C. 787, 115 S.E. 2d 1. However, the rule is .different when, as here, the driver delegates to the guest the duty to. look and the latter assumes to do so. In this event, a proper regard for his own safety require® the guest to watch for approaching traffic. Should he, without looking, erroneously inform the driver that it is safe to proceed, he is guilty of negligence which will bar hi.s recovery if a collision results. Such are the facts of this case.
The judgment of nonsuit is
Affirmed.